Citation Nr: 0707155	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
vision disorder to include vision problems claimed as 
secondary to type II diabetes mellitus.  

2.  Entitlement to service connection for chronic 
hypertension claimed as secondary to type II diabetes 
mellitus.

3.  Entitlement to service connection for a chronic heart 
disorder to include hypertensive heart disease claimed as 
secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from May 1957 to April 1972 
and from November 1972 to December 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, a chronic acquired vision disorder to include vision 
problems, chronic hypertension, and a chronic heart disorder.  

The issues of service connection for chronic hypertension and 
chronic heart disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  A chronic acquired vision disorder was not shown during 
active service or at any time thereafter, and has not been 
related in any way to service-connected type II diabetes 
mellitus.  

2.  Refractive error of the eye is not a disability for which 
VA compensation benefits may be awarded.  


CONCLUSIONS OF LAW

1.  A chronic acquired vision disorder to include vision 
problems is not the result of type II diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2006).  

2.  Service connection may not be established for refractive 
error of the eye.  38 C.F.R. §§ 3.303(c), 4.9 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend, in substance, 
that the veteran has a chronic acquired vision disorder that 
was caused by his type II diabetes mellitus.  In this regard, 
it is pointed out that service connection for type II 
diabetes mellitus was established by the RO in a January 2004 
decision.  

Initially, it is noted that VA has an obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  VA law and 
regulations dictate that part of notifying a claimant of what 
is needed to substantiate a claim includes notification as to 
what information and evidence VA will seek to provide and 
what evidence the claimant is expected to provide.  Further, 
VA must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) 
(2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, a March 2002 letter informed the veteran of the 
evidence necessary to establish entitlement to service 
connection for a chronic acquired vision disorder secondary 
to type II diabetes mellitus, what evidence the RO would 
obtain, and what evidence he was expected to obtain.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  Similar letters were sent to the veteran in February 
2003 and December 2003.  As the Board concludes herein that 
evidence sufficient to established entitlement to service 
connection for a chronic acquired vision disorder to include 
vision problems claimed as secondary to type II diabetes 
mellitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  That 
said, both VA and private medical records have been 
associated with the claims folder, to include the report of a 
VA compensation or pension examination.  No additional 
pertinent, available, evidence has been specifically 
identified by the veteran as relevant to this claim.  Thus, 
VA's duty to assist has been fulfilled.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for Type II diabetes mellitus, 
post-operative right clavicular injury residuals, and 
post-operative right ankle injury residuals.  

It is also noted that refractive error of the eye is not a 
disability for which VA disability compensation benefits may 
be awarded.  38 C.F.R. §§ 3.303(c), 4.9 (2006).  

The veteran's service medical records indicate that he was 
found to exhibit a right eye refractive error of 20/30 in 
August 1959.  At his July 1977 physical examination for 
retirement, the veteran was found to exhibit bilateral 20/30 
distant visual acuity and near visual acuity of 20/30 in the 
right eye and 20/20 in the left eye.  The veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam.  

A May 1999 treatment record from Duck S. Chun, M.D., notes 
that the veteran complained of seeing spots principally while 
in bright sunshine and blurry vision.  No vision or eye 
disorder was diagnosed.  

In a September 2001 written statement, the veteran advanced 
that he incurred Type II diabetes mellitus as the result of 
his Agent Orange exposure in the Republic of Vietnam, and 
that he subsequently developed "vision problems" as the 
result of this disease.  In a March 2003 written statement, 
the veteran conveyed that he had been diagnosed with an "eye 
condition" related to his Type II diabetes mellitus.  

At an April 2004 VA examination for compensation purposes, 
the veteran complained of gradual deterioration of his visual 
acuity.  At a May 2004 VA examination for compensation 
purposes, the veteran complained of decreased visual acuity 
and occasional eye dryness.  The veteran's service-connected 
Type II diabetes mellitus was noted.  Assessments of "Type 2 
[diabetes mellitus] - no diabetic retinopathy [both eyes], no 
A1c within last year" and refractive error were advanced.  
The VA examiner commented that the veteran "manifests no 
diabetic retinopathy at this time."  The examiner clarified 
that the veteran's "subjective vision [symptoms] are due to 
[normal] age-related refractive changes."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service medical records and post-service clinical 
documentation of record reflect that he has been found to 
exhibit refractive error of the eyes.  The report of the May 
2004 VA examination for compensation purposes clarifies that 
the veteran's refractive error of the eyes was associated 
with the normal aging process.  Service connection for 
refractive error of the eye is not a disability for which VA 
disability compensation benefits may be awarded.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006).  

The Board observes that no competent medical professional has 
diagnosed the veteran with a chronic acquired vision and/or 
eye disorder secondary to his service-connected diabetes 
mellitus or otherwise.  The veteran's claim is supported 
solely by his own written statements on appeal.  A lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The Court has held that where the law and not the evidence is 
dispositive of a veteran's claim, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the veteran's claim for 
service connection for a chronic acquired vision disorder to 
include vision problems claimed as secondary to type II 
diabetes mellitus is denied.  


ORDER

Service connection for a chronic vision disorder to include 
vision problems claimed as secondary to type II diabetes 
mellitus is denied.  


REMAND

In a July 2004 written statement, the accredited 
representative notes that the cardiovascular findings of an 
April 2004 VA examination for compensation purposes were 
inherently inconsistent.  Given this fact, the accredited 
representative advanced that the examination report was 
inadequate for evaluation purposes and requested that the 
veteran's claims be remanded to the RO so that the veteran 
could be afford an additional VA evaluation.  

In reviewing the April 2004 VA examination report, the Board 
notes that the examiner advanced that:

Given the normal creatinine clearance of 
1.3, there is no evidence of renal 
involvement in the veteran's hypertension 
to suggest diabetic neuropathy as a 
cause.  It is not likely that 
hypertension is secondary to diabetes.  
(emphasis added).

The examiner concurrently determined that:

Hypertensive heart disease secondary to 
hypertension.  There is renal involvement 
related to hypertension.  Hypertension 
has not been associated with 
service-connected diabetes, therefore it 
is not likely that hypertensive heart 
disease is secondary to diabetes but 
rather it is secondary to hypertension, 
which is not secondary to patient's 
service-connected diabetes.  (emphasis 
added).

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given the examiner's conflicting conclusions as to 
the veteran's hypertension, the Board finds that an 
additional cardiovascular evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should have the veteran 
scheduled for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and etiology 
of his chronic hypertension and chronic 
heart disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  And 
the claims folder should be reviewed.

The examiner should advance an opinion 
addressing the following questions:  

a.  Whether it is more likely than 
not that the veteran's chronic 
hypertension had its onset during 
active service; is etiologically 
related to the veteran's type II 
diabetes mellitus (or has been 
increased in severity beyond its 
natural progression due to his type 
II diabetes mellitus); or is in any 
other way causally related to active 
service 

b.  Whether it is more likely than 
not that the veteran's chronic heart 
disorder had its onset during active 
service; is etiologically related to 
the veteran's type II diabetes 
mellitus (or has been increased in 
severity beyond its natural 
progression due to his type II 
diabetes mellitus); or is in any 
other way causally related to active 
service 

3.  Then the AMC should readjudicate the 
issues of the veteran's entitlement to 
service connection for both chronic 
hypertension claimed as secondary to the 
veteran's type II diabetes mellitus.  If 
any benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


